Citation Nr: 1525453	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-00 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



REMAND

The Veteran served on active duty from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

(In January 2013, the Veteran executed a VA Form 21-22 power of attorney authorizing Disabled American Veterans (DAV) to act on his behalf without limitation as to any issues and by so doing, revoked any previous appointments, to include that of previously appointed agent.  In an April 2015 letter, the Board notified the Veteran that VA regulations stipulate that only one service organization, attorney, or agent may represent him at any one time during the same appeal and, therefore, requested clarification.  The letter provided that if a response was not received within 30 days of the date of the letter, the Board would assume that he wished to be represented by DAV.  No reply has been received.  Accordingly, the Board will recognize DAV as his representative, which reflects the Veteran's most recent election.)

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to a TDIU.

Relevant evidence consists of records from the Veteran's ongoing treatment with private and VA providers, as well as a report of VA examination conducted in September 2012 for the Veteran's only service-connected disability of posttraumatic stress disorder (PTSD), rated as 70 percent disabling from January 6, 2009 and as 30 percent disabling from May 24, 2010. 

The Board notes that a January 2009 VA treatment record shows that the Veteran was no longer working after being laid off.  He believed that his employer "politely fired" him by laying him off due to his psychiatric hospitalization and some performance issues relating to trouble concentrating.  Upon VA mental health treatment in December 2009, the Veteran reported having obtained a new job selling used cars.  In January 2010, he reported being unemployed.  A February 2010 VA treatment record (on Virtual VA) shows that his employment at the car dealership lasted only two and a half weeks.  The Veteran stated that he "just walked off the job" and that he "had enough."  He expressed not liking how the business treated its customers and "was really mad the day he quit."  He was unable to control his anger.  

Additionally, a July 2009 private mental status health report, written by Dr. K. L., indicated that the Veteran had been diagnosed with PTSD and that he "made every effort and tirelessly struggled to hold numerous manufacturing quality control positions since returning to civilian life.  However, the medical record, legal involvements, and trial and error in job settings over [the past] three years, [had] empirically shown that the Veteran was unable to keep pace with or hold full-time employment."

Upon VA examination in September 2012, the examiner noted that the Veteran reported working as a quality technician for the past two years.  However, the examiner did not provide a medical opinion regarding employability.  As noted above, the Veteran is service connected for PTSD, rated as 70 percent disabling from January 6, 2009 and as 30 percent disabling from May 24, 2010.  Because the Veteran has not had a VA examination regarding his claim for TDIU which takes into account his education, occupational experiences, and the impact of his service-connected disability, he should be afforded such an examination on remand.

Further, while a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability has been mailed to the Veteran for completion, it appears that he has not yet provided the VA with the information.  On remand, a VA Form 21-8940 should again be mailed to the Veteran for completion.

Lastly, an effort should be made to obtain any records pertaining to ongoing psychiatric treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Send the Veteran a VA Form 21-8940, and subsequently send him a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

3. Thereafter, schedule the Veteran for a VA examination to address whether it is at least as likely as not that his service-connected disability of PTSD renders him unable to secure and maintain substantially gainful employment, to include consideration of his education, experience and working in a family business.  

Any examination conducted must describe any functional impairment and the impact of the service-connected disability on his ability to perform physical and sedentary employment.

In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examiner should also specifically comment upon the period from January 6, 2009 to May 23, 2010 during which the Veteran was rated as 70 percent disabling.  

All opinions expressed should be accompanied by supporting rationale.

4. Finally, after the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, and the claim for entitlement to a TDIU should be readjudicated.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

